Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 9, 2018

                                     No. 04-16-00707-CV

                                  Stephen WELLINGTON,
                                          Appellant

                                               v.

                                Carrie Lynn WELLINGTON,
                                          Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 14-1769-CV
                         Honorable Robin V. Dwyer, Judge Presiding


                                        ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Marialyn Barnard, Justice
              Luz Elena D. Chapa, Justice

       The appellant’s motion for extension of time to file a motion for rehearing is granted. A
motion for rehearing is due February 26, 2018.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of February, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court